internal_revenue_service number release date index nos cc psi plr-143447-01 in re legend dear date on date the irs issued a letter_ruling ltr to taxpayer concerning whether certain communications_services are exempt from the excise_tax imposed by sec_4251 of the internal_revenue_code by reason of sec_4253 in accordance with section dollar_figure of revproc_2001_1 2001_1_irb_1 the irs is revoking ltr the effective date of the revocation is date sec_6110 provides that this document may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries ruth hoffman senior technician reviewer branch by enclosures copy of this letter copy for sec_6110 purposes
